After Remand from the Supreme Court

MONROE, Judge.
This court’s prior judgment has been reversed and the cause remanded by the Alabama Supreme Court. Ex parte June M. Henderson, 732 So.2d 295 (Ala.1999). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is reversed and the cause is remanded for the circuit court to enter a judgment consistent with Ex parte Henderson, id.
REVERSED AND REMANDED.
ROBERTSON, P.J., and YATES, CRAWLEY, and THOMPSON, JJ., concur.